Title: From James Madison to James Monroe, 9 August 1789
From: Madison, James
To: Monroe, James


Dear Sir
N. Y. Aug: 9. 1789.
I have been some days in debt for your favour of the 19th. Ult. Notwithstanding the time I have been here Taylor has never made any application on the subject of our purchase nor have I ever found that he has himself been in the City. Whence his silence has proceeded I am not able to say. It has frequently occurred to me to write to him, and I should probably have done so long since; had I not calculated on some favorable opportunity of visiting the quarter in which the land lies, in which expectation I have been constantly disappointed. I think with you that it will be highly proper to pay some effectual attention to the matter, without much further delay, and if I should not be able to make a trip which would enable to see Taylor, I shall endeavor to make up of some other mode of communicating with him.
Your ideas on the proposed discrimination between foreign Nations coincide I perceive, exactly with those which have governed me. The Senate did not allow that no effort should be made for vindicating our commercial interests, but argued that a more effectual mode should be substituted. A Come. was appd. in that branch to report such a mode. The report made is founded on something like a retort of her restrictions in the Wt. Inda. channels. It is now said that as the measure would involve an imposition of extraordinary duties, the Senate cannot proceed in it. Mr. Gerry alluding to these circumstances moved two days ago for a bill giving further encouragement to trade & navigation, and obtained a Committee for the purpose. What will be the result is uncertain. If the attempt added to what has passed should as it probably will, be made known abroad, it may lead to apprehensions that may be salutary.
The attention of the H. of Reps. for some days has been confined to the subject of compensations. The bill is at length brought into its final shape. Much discussion took place on the quantum for the members of Congs. & the question whether it shd. be the same for both Houses. My own opinion was in favor of a difference founded on a reduction of the sum proposed with regard to the H. of Reps. & an augmentation as to the Senate. As no difference took place, the case of the Senate and of the members from S. C. & Georga. had real w[eig]ht agst. a lesser sum than 6 dollrs. which [I own] is higher than I had contemplated for [the] H. of Reps, & which I fear may excite criti[cisms] not to be desired at the present moment.
Yesterday was spent on a Message from the President relative to Indian Affairs & the Militia. Bills are ordered providing for a Treaty with the Hostile tribes, and for regulating the Militia. The latter is an arduous task & will probably not be compleated at this Session. Your friends in B. W. were well last evening. Adu. Yrs
Js. Madison Jr
